DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE filed on 02/08/22 is acknowledged. 

Status of Claims
Claims 1-4 and 6-18 are pending. 
Claims 8-18 are withdrawn. 
In the Amendment filed on 12/15/21, claims 1 and 2 were amended, and no claims were cancelled or added. (Claim 5 was previously cancelled.)
Claims 1-4, 6 and 7 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.

Non-Compliant Amendment
Applicant's amendments to the claims do not comply with 37 C.F.R. 1.121(c). Specifically, certain changes were made to claim 1 that are not shown by way of proper markup (underlining and strike-through). For example, prior to the instant amendments, claim 1 recited "wherein the second user interface is configured to receive login credentials for the selected merchant," while after the instant amendments claim 1 recites "wherein the second user interface receives login credentials for the selected merchant," but no markup is shown for this change (shown here in bold). Again, the prior version of claim 1 included, while the current version of claim 1 omits, the word "and" before the providing step, but no markup is shown for this deletion. Accordingly, the claims as currently presented do not accurately indicate the changes made relative to the immediate prior version of the claims by proper markings. As a courtesy to Applicant, the non-compliant amendments have been entered. Applicant is advised to carefully check the other claim amendments, and future amendments, for compliance with 37 C.F.R. 1.121 to ensure clarity of the record and proper printing of any patent that issues from the instant application.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112 
The previous rejection under 35 U.S.C. 112 has been withdrawn in view of Applicant's amendments. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112.
Regarding the rejection under 35 U.S.C. 101
The previous rejection under 35 U.S.C. 101 has been withdrawn in view of Applicant's amendments.
Regarding the rejections under 35 U.S.C. 103 
Applicant's arguments have been fully considered but are not persuasive and/or are moot in view of the new combination of references.
Applicant's arguments are generally addressed by the content of the rejection herein. 
In addition, the following remarks are provided.
First, in response to Applicant's request for clarification as to where Hafner discloses that the source list request 176/response 178 includes a customer identifier (Response, p. 16), the Office replies: 
Initially, it is clarified that Hafner is cited as teaching that the source list response 178 is/includes a customer identifier. (Hafner is not cited as teaching that the source list request 176 includes a customer identifier.) Although Hafner does not explicitly state that source list response 178 is/includes an identifier for the customer, Hafner teaches that source list response 178 is a list of the particular sources (merchants) with whom the particular procurement entity (customer) has automatic payments or account-on-file set up for a given resource (credit card). That is, the particular set of merchants constituting the source list response is specific to the particular customer and hence identifies the particular customer. Thus, the source list response is an identifier of/for a customer and of/for a customer's session for updating the customer's account information for merchants.
In this regard, it should be noted that even if arguendo Hafner did not teach a customer identifier, the claim limitations in question here are alternatively taught by Bi, as indicated in the rejection hereinbelow. 
Second, the Office makes note of the following point of Applicant's argument that is egregiously incorrect. Applicant argues: 
Architecturally, Hafner discloses that resource provider 108 is part of payment network 112, and there is no disclosure that it communicates with both a financial institution backend and a merchant: [followed by a copy of Hafner's Fig. 1] (Response, p. 14; emphasis added)

Applicant's assertion that Hafner does not disclose that resource provider 108 communicates with both a financial institution backend and a merchant is categorically wrong. Hafner's very Fig. 1, which Applicant offers as support for/ demonstration of its point, in fact verily refutes Applicant's point. Specifically, Hafner's Fig. 1 shows numerous operations in which resource provider 108 communicates with both financial institution backend (resource/account issuer 110) and merchant (source 106): 
- 180, 188 (resource provider 108 communicates with merchant (source 106);
- 176, 178, 182, 186, 190, 196, 198 (resource provider 108 communicates with financial institution backend (resource/account issuer 110).
Regarding support for the instant amendments
For the record, it is noted that the sole support in Applicant's disclosure for the "first communication channel," "second communication channel," and "third communication channel," and the limitations involving them, i.e., the stipulations that certain operations (e.g., transmissions) are conducted over given communication channels, respectively, is Applicant's Fig. 1, specifically, the double-headed arrows between the depicted entities ("first communication channel" is supported by the arrow between financial institution backend 110 and electronic device 135; "second communication channel" is supported by the arrow between financial institution backend 110 and aggregator 120; "third communication channel" is supported by the arrow between aggregator 120 and merchant 140). Applicant's specification does not provide support for this claimed subject matter. (Note the support in Applicant's disclosure for these claim limitations is substantively less than the cited prior art's teachings of these claim limitations.)

Examiner's Comments
Not Positively Recited
Claim 1 recites:
"opening … wherein the second user interface receives login credentials for the selected merchant"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 1 recites "opening, by the financial institution backend, a second user interface between the customer electronic device and the selected merchant," but the disclosure (see specification 0042, Fig. 2, 240) does not provide details on what this action comprises or how it is performed. For example, it is not clear how a first device (financial institution backend) opens a user interface between a second device (customer electronic device) and a third device/entity (merchant), the user interface presumably being on one of the second and third devices.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 2-4, 6 and 7 are rejected by virtue of their dependency from a rejected base claim.

Lack of Written Description/Not in Specification
Claim 1 recites "opening, by the financial institution backend, a second user interface between the customer electronic device and the selected merchant." The most closely related subject matter in Applicant's disclosure is at 0042 of the specification and Fig. 2, 240. 0042 of the specification states in its entirety: 
In step 240, a window, such as a lightbox, may be opened with the selected merchant, and in step 245, the customer may enter login credentials for the selected merchant in the window. In step 250, the aggregator may validate the credentials with the merchant. If the customer's login fails, the process may stop.

Fig. 2, 240 includes the following description: 
Window opened with aggregator using session identifier (240)

Neither 0042 of the specification nor Fig. 2, 240 indicates either of the following:
what entity opens the second user interface
that the second user interface is opened between the customer device and …
All that the disclosure teaches is that the window is opened with the merchant (0042) and that the window is opened with the aggregator (Fig. 2, 240). In this regard, it is noted that, as indicated by both Fig. 2 and the description of Fig. 2 in the specification (0029-0046), the steps of Fig. 2 are performed by a variety of different entities: the customer, the financial institution backend, and the aggregator. Accordingly, Fig. 2 and its description in the specification do not provide sufficient context from which it can be inferred (i) which entity performs step 240 and (ii) between which entities the second user interface is opened. Accordingly, support for the above-indicated recitation is not found in Applicant's disclosure. 
Claims 2-4, 6 and 7 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis/Unclear Antecedent Basis
Claim 1 recites "requesting … the session identifier for the active customer session with the customer, …." The underlined words lack antecedent basis. First, the "customer" was not previously recited. Second, the "session identifier for the active customer session" was not previously recited as being "with the customer." 
Claim 1 recites "pushing … the customer associated with the session identifier …." The underlined words lack antecedent basis. The "customer" was not previously recited as being "associated with the session identifier." 
Claims 2-4, 6 and 7 are rejected by virtue of their dependency from a rejected claim.

Unclear Scope 
Claim 1 recites "presenting, by a financial institution backend comprising at least one computer processor and in a first user interface with a customer electronic device over a first communication channel, …." It is not clear what is meant by saying that a listing is presented by a financial institution backend in a user interface with a device over a communication channel. As best understood, the user interface is "of" or "on" (not "with") the customer electronic device. Hence the meaning and scope of the claim is not clear. 
 Claim 1 recites "opening … a second user interface between the customer electronic device and the selected merchant, …." Given Applicant's description/definition of "user interface," it is not clear what is meant by a user interface being between two entities. See specification 0083, 0084, e.g.:
As used herein, a user interface includes any hardware, software, or combination of hardware and software used by the processing machine that allows a user to interact with the processing machine. A user interface may be in the form of a dialogue screen for example. A user interface may also include any of a mouse, touch screen, keyboard, keypad, voice reader, voice recognizer, dialogue screen, menu box, list, checkbox, toggle switch, a pushbutton or any other device that allows a user to receive information regarding the operation of the processing machine as it processes a set of instructions and/or provides the processing machine with information. Accordingly, the user interface is any device that provides communication between a user and a processing machine. The information provided by the user to the processing machine through the user interface may be in the form of a command, a selection of data, or some other input, for example. (0083)

Hence the meaning and scope of the claim is not clear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-4, 6 and 7 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner et al. (U.S. Patent Application Publication No. 2018/0121974 A1), hereafter Hafner, in view of Bi et al. (U.S. Patent Application Publication No. 2004/0024688 A1), hereafter Bi, and further in view of Braski et al. (U.S. Patent Application Publication No. 2016/0117679 A1), hereafter Braski.

Regarding Claim 1
Hafner teaches:
presenting, by a financial institution backend (resource/ account issuer 110) comprising at least one computer processor and in a first user interface with a customer electronic device (procurement entity 160) over a first communication channel (0018, Fig. 1, arrow between 110/140 and 160/162), a listing of a plurality of merchants (list of sources 106) that are eligible to receive a push of a financial instrument (resource 104) from an aggregator (resource provider 108); (0018, 0024-0026, 0034, 0042-0043, Fig. 1, Fig. 2, 206, Fig. 3, 304)
receiving, at the financial institution backend and in the first user interface, a selection of one of the plurality of merchants; (0026, 0035, 0043-0044, Fig. 2, 208, Fig. 3, 308)
requesting, by the financial institution backend over a second communication channel (0018, Fig. 1, arrow between 110/140 and 108/126), a … identifier for … customer (procurement entity 102) … from the aggregator; (0018, 0024, Fig. 1, "source list request 176 may be transmitted from procurement entity device 160 to resource provider 108, via resource/account issuer 110," i.e., transmitted from 160 to 110 to 108, as shown in Fig. 1)
receiving, by the financial institution backend, the … identifier for … the customer from the aggregator, …; (0024, Fig. 1, 178 "Resource provider 108 may … transmit a source list response 178, via resource/account issuer 110, to procurement entity device 160," i.e., transmit from 108 to 110 to 160, i.e., 110 receives from 108, as shown in Fig. 1)
presenting, by the financial institution backend and in the first user interface, a plurality of financial instruments that are eligible for provisioning to the selected merchant; (0026, 0034-0035, 0042-0043)
receiving, by the financial institution backend and in the first user interface, a selection of one of the plurality of financial instruments that are eligible for provisioning; (0026-0027, 0035, 0043-0044, Fig. 2, 208, Fig. 3, 308)
providing, by the financial institution backend, financial instrument data (new resource information 152, modification indication 186, transmitted to 108 by/via 110 or resource issuer interface 164 (which is app of issuer 110)) for the selected financial instrument … to the aggregator over the second communication channel; and (0026-0027, 0044, Fig. 1, 186)
pushing, by the aggregator, the financial instrument data for the customer … to the merchant (108 transmits new resource information 138 to 106) over the third communication channel (0016, Fig. 1, arrow between 108/126 and 106/114). (0027, 0036)
As indicated above, Hafner teaches, in large part, the requesting step, the second receiving step, the providing step, and the pushing step, indicated below. But Hafner does not teach a session identifier. However, Bi teaches a session identifier and teaches the requesting step, the second receiving step, and the providing step in large part. Specifically, Bi teaches:
requesting (login request), by a … over a second communication channel (Figs. 3, 7, 9, 12, 15, 18, 25, 29, 48, 51, 54 show dedicated communication channel between client and application server), a session identifier for an active customer session from the …; (0107-0109)
receiving, by the …, the session identifier for the active customer session with the customer from the …, wherein the session identifier is time limited (0109, expiration time); (0107-0109)
providing, by the … financial instrument data for the selected financing instrument (account update request, changes to customer account information) and the session identifier to the … over the second communication channel; (0107-0109, 0112-0113, 0148-0153)
… the customer associated with the session identifier … (0107-0109, 0112-0113, 0148-0153)
Both Hafner and Bi are directed to updating account information. Bi teaches, in 0107-0109, that party A (client; party that will request account update) requests and receives a session identifier from party B (application server; party that receives request to update account) and, in 0148-0153, that in a subsequent request to update an account party A resubmits to party B the session identifier. (Cp. claim 1, where party A (financial institution  backend; party that will request account update) requests and receives a session identifier from party B (aggregator; party that receives request to update account), and in a subsequent request to update an account party A resubmits to party B the session identifier.)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hafner's automatic account-on-file systems and methods for updating outdated account/card information under user control (see Hafner, Abstract, 0048), by incorporating therein Bi's teachings of requiring use of a session identifier to update user account information, including provision of a previously requested session identifier with new customer account information in order to update customer account information, so as to ensure security/authentication before permitting access/updates to customer account information, in order to protect customer data. See Bi, 0107-0109. In addition, combining these teachings of Bi pertaining to use of a session identifier to update user account information with Hafner's systems and methods for updating user account information amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Hafner 0026-0027, 0043 teaches that resource/account issuer 110 (financial institution backend) may transmit a new resource indication 182 to procurement entity device 160 (customer device), and in response to receiving which, procurement entity device 160 may generate a prompt 184, which eventually results in the new resource information being communicated from procurement entity device 160 (customer device) to affected sources 106 (merchants). Thus, Hafner teaches that the financial institution backend effectively establishes a line of communication between the customer device and the affected merchants. However, Hafner does not explicitly disclose opening a user interface between the customer device and the merchant. Nonetheless, Braski teaches: 
opening, by the financial institution backend (see 0035-0036, 0073-0074, 102 may be client application of/integrated with 104, in which case 104 is performing the actions attributed to 102), a second user interface between the customer electronic device and the selected merchant, wherein the second user interface receives login credentials (see 0026, 0038) for the selected merchant; (0040-0041, 0078-0079, Fig. 3, 308-312, Fig. 4B, 422-434, Fig. 5, 506)
validating, by the aggregator, the login credentials with the selected merchant over a third communication channel; (0040-0041, 0070-0072, 0078-0079, Fig. 4C, 438-450, note esp. 440)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hafner's automatic account-on-file systems and methods for updating outdated account/card information under user control in the context of credit card transaction/payment processing (see Hafner, Abstract, 0048), by incorporating therein these teachings of Braski, since this would provide increased security and decreased likelihood of fraud in updating account information. See Braski, 0040-0041, 0070-0072, 0078-0079. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. Hafner further teaches:
reviewing, by the financial institution backend, customer transaction data (billing information 136) for transactions conducted with a plurality of merchants; and (0024-0025)
identifying, by the financial institution backend, the merchant from the customer transaction data based on a plurality of transactions with the merchant. (0024-0025)

Regarding Claim 3
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. Hafner further teaches:
wherein the financial instrument data (0026, new resource information) comprises at least one of a customer name (0017, 0023, name), a financial instrument number (0017, 0023, resource number), and an expiration date. (0017, 0023, 0026)

Regarding Claim 4
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. Hafner further teaches:
wherein the financial instrument data further comprises a CVV (0017, 0023, security ID) and a billing zip code (0017, 0023, address). (0017, 0023, 0026)

Regarding Claim 6 
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. Bi further teaches:
wherein the session identifier comprises a token having an expiration. (0109)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hafner et al. (U.S. Patent Application Publication No. 2018/0121974 A1), hereafter Hafner, in view of Bi et al. (U.S. Patent Application Publication No. 2004/0024688 A1), hereafter Bi, further in view of Braski et al. (U.S. Patent Application Publication No. 2016/0117679 A1), hereafter Braski, and further in view of Spector et al. (U.S. Patent Application Publication No. 2018/0268399 A1), hereafter Spector.

Regarding Claim 7 
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. 
Hafner in view of Bi and Braski does not explicitly disclose but Spector teaches:
wherein the second user interface comprises a lightbox. (0038)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hafner's automatic account-on-file systems and methods for updating outdated account/card information under user control (see Hafner, Abstract, 0048), by incorporating therein Spector's teachings of using a lightbox for receiving, by a backend, credentials from a customer, because a lightbox is a user friendly way to present content on a user interface under certain circumstances, e.g., for presenting a small amount of content (e.g., a few form entry fields) in a larger easier to read format (useful for registration and the like), drawing user's attention to the content while hiding less important content that would clutter the display, and without making the user go to a different webpage. See MotoCMS "Lightbox Design: Win or Fail for the UX?" pp. 1-3 (listed on attached Notice of References Cited, Form PTO-892). In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
The Rosano references, Carroll, de Silva, Bradstreet, Bloy and Wehunt teach updating a financial instrument in the context of recurring payments, and cancellation of recurring payments.
Grigg teaches information regarding identification of a merchant.
Chawla teaches a user interface being a lightbox for receiving credentials.
Keresman and Celikyilmaz teach merchants registering with an aggregator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-67096709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692